Name: Commission Regulation (EC) No 2492/97 of 12 December 1997 suspending the sale of butter from public stocks pursuant to Articles 3a and 4a of Regulation (EEC) No 2315/76
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  marketing
 Date Published: nan

 13 . 12. 97 EN Official Journal of the European Communities L 343/ 13 COMMISSION REGULATION (EC) No 2492/97 of 12 December 1997 suspending the sale of butter from public stocks pursuant to Articles 3a and 4a of Regulation (EEC) No 2315/76 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Article 6(6) thereof, Whereas Commission Regulation (EEC) No 2315/76 of 24 September 1976 on the sale of butter from public stocks (3), as last amended by Regulation (EC) No 1 824/97 (4), provides for butter placed in public storage before a certain date to be sold at a price equal to the purchase price applied by the intervention agency, plus ECU 1 per 100 kilograms; whereas Articles 3a and 4a of that Regulation provide for the supply of food aid and the sale of butter to non-profit-making institutions and or ­ ganizations; Whereas, given the current levels of butter in intervention storage, the need for sales of butter to other users to continue and the other means available for supplying non-profit-making institutions and organizations, sales as provided for in Articles 3a and 4a of Regulation (EEC) No 2315/76 should be suspended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Sales of butter from public stocks pursuant to Articles 3a and 4a of Regulation (EEC) No 2315/76 are hereby suspended . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1997 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ L 206, 16 . 8 . 1996, p. 21 . (3) OJ L 261 , 25 . 9 . 1976, p. 12 . M OJ L 260 , 23 . 9 . 1997, p. 8 .